PRECEDENTIAL

    UNITED STATES COURT OF APPEALS
         FOR THE THIRD CIRCUIT
             _______________

                  No. 21-1219
                _______________

        UNITED STATES OF AMERICA

                         v.

                SARAH NORTON,
                             Appellant
                 _______________

 On Appeal from the United States District Court
      for the Eastern District of Pennsylvania
           (D.C. No. 5:18-cr-00171-001)
U.S. District Judge: Honorable Joseph F. Leeson, Jr.
                 _______________

           Submitted: January 25, 2022

Before: HARDIMAN, SHWARTZ, and FUENTES,
              Circuit Judges.

            (Filed: September 1, 2022)
                 ______________
Christy Martin
Federal Community Defender Office
for the Eastern District of Pennsylvania
601 Walnut Street
The Curtis Center, Suite 540 West
Philadelphia, PA 19106
        Counsel for Appellant Sarah Norton

Sherri A. Stephan
Office of United States Attorney
504 West Hamilton Street, Suite 3701
Allentown, PA 18101
       Counsel for Appellee United States of America
                      ______________

                 OPINION OF THE COURT
                     ______________

FUENTES, Circuit Judge.

        Sarah Norton, a 38-year-old woman from Connecticut,
communicated for several months with a fourteen-year-old boy
living in Pennsylvania. These communications became overtly
sexual, and on the night of October 14, 2017, she drove from
Connecticut to Pennsylvania to meet the minor. The next
morning, Norton met up with the minor in a park near his
home. Soon after, the minor’s parents discovered Norton’s
communications with the minor and notified law enforcement.
In April 2018, Norton was charged with attempted enticement
of a minor, in violation of 18 U.S.C. § 2422(b), and travel to
engage in illicit sexual conduct with a minor, in violation of 18
U.S.C. § 2423(b). In December 2019, a jury found Norton
guilty of both charges. The District Court sentenced her to 168




                               2
months in prison followed by twenty years of supervised
release. The Court also imposed special assessments of $200
under 18 U.S.C. § 3013 and $5,000 under the Justice for
Victims of Trafficking Act of 2015, 18 U.S.C. § 3014
(“JVTA”). Norton appeals her sentence, arguing that the
District Court based it on inaccurate information and thus
violated her due process rights. She also asserts that the
District Court erred when it imposed the $5,000 JVTA
assessment because she is indigent. For the reasons below, we
will affirm.

                                 I.

       In August 2017, Sarah Norton, a 38-year-old from
Connecticut, began chatting with a fourteen-year-old boy
living in Pennsylvania on a PlayStation gaming console.
Norton was aware the minor was fourteen years old, and she
falsely represented herself as being twenty-five years old.
Norton kept exchanging messages with the minor for several
months, sending increasingly sexually explicit messages 1 and
pushing to see the minor in person.

1
    Some of the recovered messages included:
        Norton: Just try and forgive me after I get done
        with you, especially the first time[] we do it,
        ‘cause I’m sexually frustrated because of you
        and you’re a virgin . . . .

         Norton: Baby, you have no idea what is in store
         for you, thank God[] you’re young and will be
         able to get it back up for me quick, ‘cause you’re
         gonna cum real fast.




                                 3
       Late on October 14, 2017, Norton traveled from
Connecticut to Pennsylvania and checked into a hotel in
Kutzown, Pennsylvania. The following morning, Norton met
up with the minor for approximately two hours in a park near
his home. That meeting was cut short because the minor had
to go to lunch with his father and stepmother. Norton waited
in the area for the minor to return from lunch. The parties
contest exactly where she waited. Norton testified that she
went back to the hotel and then to a festival at Orchard Farms.
At sentencing, however, the Government argued that the “trial
evidence,” including “GPS records,” “conclusively put[] her in
th[e] park” waiting for the minor. 2

      The minor attempted to go back to the park after lunch
but was stopped by his father. At that time, the minor’s parents
checked his electronic devices, including his phone and video
games, and found the messages between the minor and Norton.
The minor’s parents then notified law enforcement and gave
them consent to examine the minor’s electronic devices.

       In April 2018, Norton was indicted by a grand jury and
charged with attempted enticement of a minor, in violation of
18 U.S.C. § 2422(b), and travel to engage in illicit sexual
conduct with a minor, in violation of 18 U.S.C. § 2423(b).
Norton proceeded to trial, where she testified that she did not
travel to Pennsylvania with the intent to have sex with the
minor. Norton, however, admitted that she traveled to


App. 358. Because the specific content of the “highly
sexualized, graphic, and indeed crude” messages Norton sent
to the minor is irrelevant to the issues on appeal, we do not
detail it in full here. Appellant’s Opening Br. at 5 n.2.
2
  App. 548, 566.




                               4
Pennsylvania to meet him, and did not object to the
Government’s cell site evidence. 3 She also admitted to sending
the minor sexually explicit messages. On December 11, 2019,
the jury found Norton guilty of both charges.

        After briefing and a hearing, the District Court found
Norton’s Guidelines range to be 151 to 188 months of
imprisonment.        That calculation included a two-point
enhancement for misrepresenting her age to the minor,
U.S.S.G. § 2G1.3(b)(2)(A); a two-point enhancement for using
a computer to perpetrate the offense, U.S.S.G.
§ 2G1.3(b)(3)(A); and a two-point enhancement for
obstruction of justice for making a materially false statement
during her trial testimony, U.S.S.G. § 3C1.1. Norton objected
to the two-level enhancements for misrepresenting her age to

3
  Janet Smilowski, a Criminal Intelligence Analyst with the
Lehigh County District Attorney’s Office, testified about the
location of Norton’s cellphone on October 14 and 15, 2017.
Smilowski explained that cellphones “ping” off cell towers,
which enables someone to figure out approximately where the
cellphone is at any given time. The Government introduced
several exhibits showing maps created from Norton’s
cellphone records, which Smilowski testified showed Norton
leaving Connecticut, traveling to Pennsylvania, and arriving in
Pennsylvania. Smilowski also testified that on October 15,
2017 at 10:15 a.m. the cellphone was in Breinigsville,
Pennsylvania (around the park where Norton met the minor),
and that at 12:05 p.m. it was in Kutztown, Pennsylvania
(around the hotel where Norton was staying). Most relevant to
this appeal, Smilowski testified that at 2:15 p.m., Norton’s
cellphone was pinging in the vicinity of the park where Norton
met with the victim earlier that day.




                              5
the minor and for making a materially false statement during
her trial testimony. Norton’s counsel continued to press
Norton’s contention that she did not travel across state lines to
have sex with the minor and argued that Norton’s
misrepresentation of her age had no effect on the offense.

       The Government responded that Norton’s lie about her
age was a key factor that enabled her to commit her crimes.
The Government also asserted that, because the jury found
Norton guilty of travel to engage in illicit sexual conduct with
a minor, it also concluded, beyond a reasonable doubt, that
Norton necessarily lied when she testified otherwise. Next, the
Government argued that Norton lied in other ways, including
by testifying at trial that she never went back to the park to
meet the minor in the afternoon, when, in fact, she did.
According to the Government:

       [A]t 3:31 p.m. – she’s saying: She’s about to
       leave, so you’re sure about not seeing me? Now,
       the victim’s parents already knew what was
       going on, so the victim is not responding at this
       point. At 3:55, she said: Okay, I waited some
       more and no reply. I feel so, so very stupid. At
       3:29, she said: I’ve waited long enough for
       empty promises. And what we know during this
       time, is that when she is sending these text
       messages, her phone is hitting in the same park
       she met the victim in that morning. So, the trial
       evidence conclusively puts her in that park at that
       time, where she said, she was not. That is a
       complete perjured statement. Your Honor,
       again, I don’t think it gets any more clear than
       that, she was there, her text messages prove it,




                               6
       she wasn’t on her way home at that point in time,
       she was sitting in the park waiting for the victim,
       telling him, she feels stupid and where is he? 4


4
  App. 548. When discussing the 3553(a) sentencing factors at
sentencing, the Government reiterated similar arguments in
response to Norton’s counsel’s continued argument regarding
Norton’s contention that she “did not travel across state lines
to engage in sex with this minor.” App. 561–62. It stated:

       The one thing that I think keeps coming up over
       and over and over again, obviously, is that she
       had no sexual intent, that was not part of this, she
       denies it to this day, that she did not go back to
       the park that afternoon. Again, as I already
       mentioned in my argument as far as the
       objections to the PSR, we already know that she
       went back to the park, a fact that they continue to
       represent, did not happen. We know it as fact,
       we know it from her texts, we know it from the
       GPS records, she went back to the park, they
       continue to put that forward . . . . Once again,
       your Honor, we know that she was waiting in the
       park for him and texting him, where are you? I
       feel so stupid.

App. 566–67. Additionally, in its sentencing brief, the
Government asserted that “[a]t trial, she testified that she met
the victim in the park on October 15, realized it was wrong,
and had no intentions of seeing him again that day. The
evidence adduced at trial showed these self-serving claims to
be lies.” App. 511.




                                7
       The District Court overruled Norton’s objections and
sentenced her to 168 months in prison followed by twenty
years of supervised release. It also imposed a special
assessment of $200 under 18 U.S.C. § 3013 and a special
assessment of $5,000 under the JVTA. In imposing this
sentence, the District Court stated:

      As to the nature and circumstances of the
      offense, the defendant’s sexually-explicit
      communications with the minor—the victim—
      occurred over several months.

      The defendant misrepresented her age and the
      fact that she did not have children in order to
      entice the minor victim to engage in illicit sexual
      conduct. The defendant’s chats, e-mails and text
      messages grew increasingly explicit over time.

      When the minor victim did not respond as the
      defendant wanted, she got angry at him.

      The defendant, who has three children of her
      own, one several years older than the minor
      victim and one, approximately, the same age,
      should have known how damaging her conduct
      would be to a fourteen-year-old boy.

      The letter from the minor victim’s father, who
      was also, himself, impacted by the defendant’s
      crimes, has explained in detail, the negative
      behavioral changes in the minor victim, both at
      home and in school that resulted from the
      defendant’s conduct.




                              8
        The minor victim talked about suicide and
        running away. The minor victim was put on
        medication and was diagnosed with certain
        medical conditions. Despite counseling and the
        passage of time, the minor victim’s father
        remains concerned about his son’s safety.

        Even now, the defendant fails to recognize the
        seriousness of her conduct and has refused to
        fully accept responsibility for her actions. 5

Although the District Court found that Norton could not pay a
fine, it still imposed the JVTA assessment, finding that Norton
had “the ability to pay a JVTA assessment over the length of
her sentence” considering that she “can work while
incarcerated and again, after her release as well as her
education and work history.” 6 It recommended that Norton
participate in the Bureau of Prisons’ Inmate Financial
Responsibility Program and make a minimum payment of
$25.00 per quarter towards the assessment.

        Norton timely appealed her sentence, arguing that her
due process rights were violated because the District Court
based her sentence on inaccurate information. She also argues
that the District Court erred when it imposed a $5,000 JVTA
assessment because she is indigent. Because Norton did not
object to these alleged errors during her sentencing hearing, the
errors were not preserved. Norton raises these issues for the
first time on appeal.


5
    App. 575–76.
6
    App. 577.




                               9
                               II.

       The District Court had jurisdiction under 18 U.S.C. §
3231. We have jurisdiction over this appeal under 28 U.S.C. §
1291 and 18 U.S.C. § 3742(a). 7 We review unpreserved
objections arising out of sentencing hearings for plain error: 8

       To establish eligibility for plain-error relief, a
       defendant must satisfy three threshold
       requirements. First, there must be an error.
       Second, the error must be plain. Third, the error
       must affect “substantial rights,” which generally
       means that there must be “a reasonable
       probability that, but for the error, the outcome of
       the proceeding would have been different.” If
       those three requirements are met, an appellate
       court may grant relief if it concludes that the
       error had a serious effect on “the fairness,
       integrity or public reputation of judicial
       proceedings.” 9




7
  United States v. Bell, 947 F.3d 49, 53 (3d Cir. 2020).
8
  United States v. Nappi, 243 F.3d 758, 761 (3d Cir. 2001); see
also United States v. Couch, 291 F.3d 251, 252–53 (3d Cir.
2002).
9
  Greer v. United States, 141 S. Ct. 2090, 2096–97 (2021)
(citations omitted).




                               10
                               III.

                               A.

        “[I]t is well settled that a defendant has a due process
right to be sentenced based upon accurate information.” 10
Indeed, “we have explained that information relied upon at
sentencing must have ‘sufficient indicia of reliability to
support its probable accuracy.’” 11 The Supreme Court has held
that “facts relevant to sentencing [should] be proved by a
preponderance of the evidence,” and that “application of the
preponderance standard at sentencing generally satisfies due
process.” 12 Thus, due process is violated when the district
court sentences a defendant based on information about her
that is “materially incorrect.” 13 However, due process is not
violated where the district court does not rely on any allegedly
incorrect information. 14

10
   Nappi, 243 F.3d at 763 (citing Townsend v. Burke, 334 U.S.
736, 741 (1948) and Moore v. United States, 571 F.2d 179, 183
(3d Cir. 1978)).
11
   United States v. Berry, 553 F.3d 273, 280 (3d Cir. 2009)
(quoting United States v. Warren, 186 F.3d 358, 364–65 (3d
Cir. 1999)).
12
    United States v. Watts, 519 U.S. 148, 156 (1997) (per
curiam).
13
   Moore, 571 F.2d at 183.
14
   See United States v. Jackson, 649 F.2d 967, 981–82 (3d Cir.
1981) (“The court’s statement that it would ‘take into
consideration’ all of the trial testimony, the presentence report,
and ‘what I heard here today’ does not equate with reliance on
extensive and materially false information.”); see also Moore,
571 F.2d at 183 n.7 (noting that a defendant’s constitutional




                               11
        Norton asserts that her due process rights were violated
because the District Court sentenced her based on certain false
contentions by the Government during sentencing.
Specifically, Norton asserts that the Government falsely
contended (1) that she lied when she testified that she had no
intention of meeting the minor after lunch, and (2) that the
evidence showed, contrary to her testimony, that Norton
returned to the same park to meet the minor after lunch. Norton
argues first that she never testified that she had no intention to
meet up with the minor after lunch, and second, that the cell
site evidence did not conclusively show that she returned to the
park to meet the minor after lunch. She contends that the
Government’s alleged lies were “critically relevant to the
district court’s weighing of the sentencing factors and the
length of imprisonment that Ms. Norton should face,” and that
the District Court considered these materially incorrect facts
when it sentenced her. 15

       Norton’s due process argument is without merit. The
Court did not mention either of the two allegedly materially
incorrect facts when responding to Norton’s objection to the
two-point enhancement for obstruction of justice or in
analyzing the 3553(a) factors. In fact, when responding to
Norton’s objection to the two-point enhancement for
obstruction of justice, the District Court stated that it was “of


rights were not violated where the trial court explicitly stated
that it did not rely on the “allegedly false or unreliable
information” in sentencing the defendant); United States v.
Ferguson, 876 F.3d 512, 517 (3d Cir. 2017) (explaining that,
“[i]n order to show plain error,” the defendant had to “bridge
the gap between reference and reliance”).
15
   Appellant’s Opening Br. at 24.




                               12
the view that, this [enhancement] was properly applied,
because the defendant provided the jury with materially-false
testimony, that she never intended to engage in sexual activity
with the minor victim,” and that “[w]hen questioned about the
extremely graphic and sexual messages she sent to the minor
victim . . . [she] testified that she was only playing. The
number and content of these messages refute this.” 16 The
District Court observed that “by convicting the defendant of
Count 2, the jury necessarily rejected the defendant’s
testimony on this material issue.” 17

        When analyzing the 3553(a) factors, the Court focused
on (1) the length of the communications with the minor; (2) the
fact that Norton misrepresented her age and whether she had
children to the minor; (3) the nature of the messages to the
minor; (4) the fact that Norton had a child about the same age
as the minor and thus should have known how damaging her
conduct would be to the minor; (5) the negative behavioral
changes in the victim; and (6) Norton’s failure to accept
responsibility. At no time did the Court mention her alleged
testimony about her intentions to meet up with the minor after
lunch or whether she returned to the park after lunch. To the
contrary, the Court’s statement that Norton “refused to fully
accept responsibility for her actions” was apparently based on
Norton’s continued assertions that she did not travel with the
intent to have sex with the minor and her statements at
sentencing attempting to excuse her behavior. 18




16
   App. 550.
17
   Id.
18
   App. 576.




                              13
      Thus, the District Court did not violate Norton’s due
process rights by sentencing her based on inaccurate
information.

                               B.

       Norton also challenges the District Court’s imposition
of a $5,000 assessment under the JVTA. Norton argues that
(1) the District Court applied the incorrect legal standard in
assessing her indigency when it considered prison wages; (2)
the District Court’s non-indigency finding conflicts with the
Court’s decision not to impose a fine; and (3) she is indigent.
Because Norton did not preserve this issue at sentencing, we
review for plain error. 19

       We first reject Norton’s argument that the District Court
applied the incorrect legal standard in assessing Norton’s
indigency when it considered prison wages.

       As always, we begin with the statutory text. Section
3014 states that a district court “shall assess an amount of
$5,000 on any non-indigent person . . . convicted of an offense
under . . . chapter 110 (relating to sexual exploitation and other
abuse of children).” 20 These assessments are “collected in the
manner that fines are collected in criminal cases,” and
terminate twenty years from the entry of judgment or twenty
years after the defendant is released from prison, whichever is


19
  See supra notes 8–9 and accompanying text.
20
  18 U.S.C. § 3014(a)(3). Norton concedes that chapter 110
includes the offenses charged in this case, 18 U.S.C. §§ 2422,
2423.




                               14
later. 21 The JVTA, however, does not define what it means to
be “indigent.” Thus, we look to the term’s “ordinary
meaning.” 22

       Indigency encompasses both a person’s current lack of
resources, as well as a “lack[] [of] means of subsistence.” 23
The latter “forward-looking” sense of the word “refers to a
person’s capabilities—whether a person has or lacks the
capacity to earn subsistence.” 24 As a result, in assessing
whether a defendant is indigent, the district court must resolve
two basic questions: “(1) [i]s the defendant impoverished now;
and (2) if so, does the defendant have the means to provide for
himself so that he will not always be impoverished?” 25 The
statutory text of the JVTA therefore supports allowing district


21
   18 U.S.C. §§ 3014(g), 3613(b).
22
   Encino Motorcars, LLC v. Navarro, 138 S. Ct. 1134, 1140
(2018); Groff v. DeJoy, 35 F.4th 162, 170 (3d Cir. 2022) (citing
Taniguchi v. Kan Pac. Saipan, Ltd., 566 U.S. 560, 566 (2012)).
23
   Indigency, Black’s Law Dictionary (11th ed. 2019) (“The
quality, state or condition of a person who lacks the means of
subsistence; extreme hardship or neediness; poverty.”); see
also Indigence, Oxford English Dictionary (2d ed. 1989)
(“Want of the means of subsistence . . .”); Indigent, Merriam-
Webster’s      Online     Dictionary,    https://www.merriam-
webster.com/dictionary/indigent (last visited Aug. 10, 2022)
(“[S]uffering from extreme poverty[.]”).
24
   Graves, 908 F.3d at 141; see also United States v. Shepherd,
922 F.3d 753, 758 (6th Cir. 2019) (“[A]n indigent person not
only lives in poverty but also lacks the means—e.g., skills or
education—to exit poverty.”).
25
   Shepherd, 922 F.3d at 758.




                              15
courts to consider future wages, including prison wages, in
making an indigency determination under § 3014.

        The statutory structure of § 3014 also supports this
result. Most notably, the defendant’s obligation to pay the
JVTA assessment continues for twenty years after sentencing
or release from prison, whichever is later. 26 Given this lengthy
period, “it would make little sense for the district court to
consider only the defendant’s financial condition at the time of
sentencing” because “[t]hat snapshot in time may not
accurately represent the defendant’s condition five, ten, or
twenty years after sentencing.” 27 Put another way, “[t]he
duration of that statutory obligation . . . underscores that a
district court must impose the assessment unless it finds the
defendant could not pay it today—or at any point for the next
twenty years.” 28

       Lastly, most Courts of Appeals have held that an
analysis of a defendant’s future financial situation is warranted
in making an indigency determination under § 3014. 29 We join
our sister circuits and hold that district courts may consider a
defendant’s future financial situation, including prison wages,
in making an indigency determination under § 3014.
Therefore, the District Court did not err when it considered

26
   18 U.S.C. §§ 3014(g), 3613(b).
27
   Shepherd, 922 F.3d at 758.
28
   Graves, 908 F.3d at 141.
29
   See, e.g., United States v. Rosario, 7 F.4th 65, 68, 70 (2d Cir.
2021) (listing cases); United States v. Wandahsega, 924 F.3d
868, 889 (6th Cir. 2019) (holding that money earned while
incarcerated is properly considered in assessing a defendant’s
ability to pay a special assessment under the JVTA).




                                16
prison wages in determining that Norton was non-indigent for
the purposes of the JVTA.

        We also reject Norton’s assertion that the District
Court’s non-indigency finding conflicts with the Court’s
finding that Norton could not pay a fine under U.S.S.G.
§ 5E1.2. 30 This argument fails for several reasons. For one, it
rests on the assumption that a criminal defendant is indigent
for the purposes of the JVTA if the District Court does not
impose a fine. No support exists for this assumption. Indeed,
unlike the JVTA assessment, which is mandatory, the district
court may elect not to impose a fine. 31 A significant number
of Courts of Appeals have also upheld the imposition of a
JVTA assessment even where no fine was imposed. 32 And, at
least one has done so despite the District Court determining
“that [the defendant] would be unable to pay a fine.” 33 Simply
put, there is no conflict between the District Court’s non-
indigency determination and its decision to not impose a fine;

30
   U.S.S.G. § 5E1.2(a) provides that “[t]he court shall impose
a fine in all cases, except where the defendant establishes that
he is unable to pay and is not likely to become able to pay any
fine.”
31
   United States v. Booker, 543 U.S. 220, 259–60 (2005)
(holding that Sentencing Guidelines are advisory, not
mandatory); see also 18 U.S.C. § 3571(a) (“A defendant who
has been found guilty of an offense may be sentenced to pay a
fine.” (emphasis added)).
32
   See, e.g., Rosario, 7 F.4th at 68, 73; Shepherd, 922 F.3d at
759 n.1 (“We also note that the district court’s exercise of
discretion to waive Shepherd’s criminal fines . . . does not
change our analysis.”).
33
   Wandahsega, 924 F.3d at 889.




                              17
the Court merely could have concluded that the imposition of
the mandatory JVTA assessment of $5,000 rendered Norton
unable to pay an additional, discretionary fine.

        Finally, we reject Norton’s suggestion that the District
Court erred in determining that she was not indigent for
purposes of the JVTA. Norton suggests that the District Court
erred in determining that she was non-indigent for the purposes
of the JVTA because it found that she was indigent for the
purposes of appointing counsel after she was indicted and on
appeal. However, “the fact that the district court appointed
[Norton] counsel is . . . not dispositive of whether [Norton] is
indigent under § 3014.” 34 Unlike the JVTA, “[i]n granting
court-appointed counsel, the court [only] assesses a
defendant’s immediate ability to pay.” 35 Indeed, “a criminal
defendant might be unable to pay a six-figure legal bill and yet
still possess the means of subsistence.” 36

       As further support of her contention that she is indigent,
Norton points to the fact that she “has no assets,” is $33,000 in
debt, and suffers from a “chronic, congenital disorder of the
kidneys.” 37 She also claims that “[s]he has limited vocational

34
   Shepherd, 922 F.3d at 759; see also Rosario, 7 F.4th at 71
(“Appointment of counsel is not dispositive of indigency for
purposes of imposing monetary penalties.” (internal citations
omitted)).
35
   United States v. Kelley, 861 F.3d 790, 800 (8th Cir. 2017);
see also Graves, 908 F.3d at 143 (“When determining whether
a defendant is unable to afford counsel, a court considers ‘a
defendant’s immediate ability to pay.’” (citation omitted)).
36
   Shepherd, 922 F.3d at 759.
37
   Appellant’s Opening Br. at 28.




                               18
training and will be well into her 50’s when released from
prison.” 38 In addition, she notes that “prior to her arrest she
was living with her mother” and “may require housing upon
release.” 39 However, many criminal defendants have no assets
and require housing upon release. 40 Moreover, the District
Court specifically considered her education and work history
and determined that she had the ability to pay the JVTA
assessment. 41 Norton does not explain how her “chronic,
congenital disorder of the kidneys” would affect her ability to
work and pay the JVTA assessment. 42 And while it is true that
she will likely be in her 50s when she is released from prison,
she will have twenty years to pay the balance remaining on the




38
   Id.
39
   Id.
40
    Moreover, Norton’s present financial circumstances are
similar to those that courts have concluded do not compel a
finding of indigency. See, e.g., Rosario, 7 F.4th at 73
(collecting cases).
41
    See Shepherd, 922 F.3d at 759 (explaining that “a high
school diploma plus additional training” evidenced a lack of
indigence).
42
   See Appellant’s Opening Br. at 28.




                              19
JVTA assessment. 43 Thus, we cannot say that applying the
JVTA assessment to Norton was error, let alone plain error. 44




43
   Assuming she participates in the Bureau of Prisons’ Inmate
Financial Responsibility Program and pays a minimum
payment of $25.00 per quarter towards the assessment as
recommended by the District Court, Norton would have
approximately $3,600 left to pay once she is released from
prison. That is approximately $180 per year over twenty years
or about $3 per week.
44
   Norton also suggests that the District Court determined that
she was indigent. No such determination was ever made. In
fact, the District Court considered “that [Norton] can work
while incarcerated and again, after her release as well as her
education and work history” and implicitly determined that she
was non-indigent when it concluded that she “ha[d] the ability
to pay a JVTA assessment over the length of her sentence.”
App. 577.




                              20
                              IV.

       For these reasons, we will affirm Norton’s sentence. 45




45
  The Government notes that the words “‘shall assess on any
person convicted of an offense’ . . . mandate that an assessment
be paid for each offense of conviction, yielding multiple
assessments when a defendant is convicted of more than one
offense.” Appellee’s Br. at 38 (citing United States v.
Johnman, 948 F.3d 612 (3d Cir. 2020)). “However, Norton
was only ordered to pay a single assessment of $5,000, despite
having two separate felony convictions triggering its
application.” Id. The Government explicitly declined to
appeal Norton’s receipt of only a single JVTA assessment. Id.
Even if we were to determine the District Court erred in
ordering only a single assessment, we are barred from
correcting this error because the Government did not cross-
appeal to challenge this conclusion. See Greenlaw v. United
States, 554 U.S. 237, 248 (2008); see also United States v.
Erwin, 765 F.3d 219, 232 (3d Cir. 2014).




                              21